Per Curiam.

The question of law presented is whether the subject property, used as it is, is exempt from taxation under Sections 1721.01 and 5709.14, Revised Code, as being used exclusively for cemetery or burial purposes and not held with a “view to profit.”
From an examination of the record, this court is of the opinion that the building is not being used for flower distribution at a profit or “with a view to profit, ’ ’ but solely for the more efficient handling of flowers for the convenience of lot owners and those using the cemetery. It is only a small incidental part of the overall use of the cemetery for the burial of the dead. Such use is insufficient to destroy the tax-exempt character of the cemetery. City of Cleveland v. Carney, Aud., 172 Ohio St., 189.
The decision of the Board of Tax Appeals is unreasonable and unlawful and is, therefore, reversed.

Decision reversed.

Taft, Matthias, Bell, Griffith and O’Neill, JJ., concur.
Weygandt, C. J., and Zimmerman, J., dissent.
Griffith, J., of the Seventh Appellate District, sitting by designation in the place and stead of Herbert, J.